 
EXHIBIT 10.2
 
June 11, 2013


Carin Stutz
c/o Cosi, Inc.
1751 Lake Cook Rd., Suite 600
Deerfield, IL  60015


Re:           Letter Agreement regarding Separation of Employment
 
Dear Carin:
 
Reference is made herein to that certain Employment Agreement dated December 12,
2011 (“Employment Agreement”), entered into between you and Cosi, Inc. (the
“Company”).  Capitalized terms not defined in this letter agreement
(“Agreement”) shall have the meanings ascribed to them in the Employment
Agreement.
 
1.           You have informed us of your decision to resign your position as
Chief Executive Officer and President of Cosi, Inc. (the “Company”) and as a
member of the Company’s board of directors effective June 11, 2013 (“Effective
Date of Termination”).
 
2.           Notwithstanding the provisions of Section 9(d) of your Employment
Agreement, provided you deliver to the Company and do not revoke the executed
General Release of Claims in the form attached as Exhibit A to your Employment
Agreement, the Company agrees:  (a) to pay to you an amount equal to 12 months
of your Base Salary (as defined in your employment agreement), payable in
bi-monthly payments in accordance with the Company’s regular payroll schedule,
(b) you and your covered dependents shall be entitled to continued participation
on the same terms and conditions as applicable immediately prior to the
Effective Date of Termination for 12 months in such medical, dental,
hospitalization and life insurance coverages in which you and your eligible
dependents were participating immediately prior to the Effective Date of
Termination and shall thereafter be entitled to COBRA continuation to the extent
authorized under controlling law.
 
3.           Except as otherwise set forth in Section 2 above, all of the terms
and conditions of your Employment Agreement shall apply, and all of those terms
and conditions which by their nature are intended to survive termination of your
employment shall so survive.
 
4.           This Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which taken together shall constitute one and
the same instrument.
 
By affixing your signature below, you agree to the terms and conditions set
forth in this Agreement.


Very truly yours,
COSI, INC.
 
/s/ Stephen Edwards

Stephen Edwards, Chair of the Board


Accepted and Agreed:




/s/ Carin Stutz                               
Carin Stutz
 
 
 
 
 

--------------------------------------------------------------------------------

 